549 So. 2d 188 (1989)
THE FLORIDA BAR, Complainant,
v.
Edward J. WINTER, Jr., Respondent.
No. 72406.
Supreme Court of Florida.
September 28, 1989.
John F. Harkness, Jr., Executive Director, and John T. Berry, Staff Counsel, *189 Tallahassee, and Warren Jay Stamm, Bar Counsel, Miami, for complainant.
Edward J. Winter, Jr., Miami, in pro. per.
PER CURIAM.
This disciplinary proceeding is before the Court for consideration of a referee's report filed pursuant to rule 3-7.6 of the Rules Regulating The Florida Bar. We have jurisdiction. Art. V, § 15, Fla. Const.
On January 28, 1988, the respondent, Edward J. Winter, Jr., was given leave by this Court to resign permanently from the Florida Bar. The Florida Bar v. Winter, 519 So. 2d 609 (Fla. 1988). His resignation was effective on February 27, 1988. The Florida Bar has submitted extensive evidence of the respondent's continued practice of law after the effective date of his resignation. The referee recommended that the respondent be found guilty of twenty-one counts of engaging in the unauthorized practice of law, in indirect criminal contempt of this Court's order granting the respondent leave to resign from The Florida Bar. We agree with the referee and find Edward J. Winter, Jr. in indirect criminal contempt of this Court.
As discipline for this contempt, the referee recommended that the respondent be disbarred from the practice of law so that the stigma of disbarment may be attached to his record.[*] Additionally, the bar requests further discipline: that the respondent be incarcerated for a period of thirty days pursuant to our contempt of court powers. We decline to incarcerate the respondent, and we adopt the findings of fact and conclusions of law of the referee.
Accordingly, we hereby permanently disbar Edward J. Winter, Jr. without leave to reapply. Respondent is ordered never, directly or indirectly, to practice law again. A violation of this order will subject respondent to a fine or imprisonment or both. The Florida Bar's costs in this proceeding are assessed against the respondent. Judgment is entered against Edward J. Winter, Jr. in the amount of $476.25, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
NOTES
[*]  It appears that the respondent has been representing that he resigned from the bar for health reasons. This is not the case. In fact, the respondent was granted leave to resign permanently in the face of impending disciplinary action. By this order, the respondent is no longer permitted to represent that he resigned from the practice of law.